IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00385-CV

TC & C REAL ESTATE HOLDINGS, INC.,
                                                             Appellant
v.

DANIEL RAY SHERROD AND WENDY SHERROD,
                                  Appellees


                            From the 87th District Court
                             Limestone County, Texas
                              Trial Court No. 29,970-B


           ORDER DENYING MOTION FOR REHEARING


       TC & C Real Estate Holdings, Inc. initially complains in its motion for rehearing

that this Court’s opinion and judgment is incorrect because we held that a right of first

refusal was an interest in property. While our statement may not have been fully

explained due to the nature of a memorandum opinion, a right of first refusal can be a

sufficient claim of an interest related to real property that creates a cloud on a title to

real property which can be cleared by an action for trespass to try title. Nevertheless,
our memorandum opinion did not seek to resolve the actual nature of the right beyond

recognition that the right or interest was addressed in the prior litigation. 1

        Accordingly, TC & C’s motion for rehearing is denied.




                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion for rehearing denied
Order issued and filed December 11, 2014




1 We note that an “interest in property” may be different than “a property interest.” Furthermore, the
right in this instance is neither a traditional right of first refusal nor a traditional option to purchase. The
resolution of the precise nature of the alleged right was unnecessary to the disposition of the appeal.

TC & C Real Estate Holdings, Inc. v. Sherrod                                                            Page 2